ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 27 May 2022 for the application filed 19 August 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by the applicant’s representative during the interview conducted 13 June 2022 as follows:
Claim 1. An evacuation slide for an aircraft, the evacuation slide deployable in a slide mode and a raft mode, the evacuation slide comprising: 
a head end comprising a mounting feature; and 
a toe end longitudinally opposite the head end such that a longitudinal axis of the evacuation slide extends from the head end to the toe end; 
wherein, in response to the evacuation slide being in the slide mode, the head end of the evacuation slide is mounted to the aircraft via the mounting feature; 
wherein, in response to the evacuation slide being in the raft mode, the evacuation slide is detached from the aircraft and the mounting feature is a boarding aid, 
wherein the boarding aid comprises a first aperture in a ply of the mounting feature;
wherein the ply is configured to be coupled to a girt sleeve affixed to the aircraft in the slide mode; and 
wherein the first aperture is configured to form a passenger foot hold.
Claim 2. (Canceled)
Claim 3. The evacuation slide of claim 1[[2]], wherein the ply is configured to be coupled to the girt sleeve via a daisy chain assembly.
Claim 4. The evacuation slide of claim 1[[2]], wherein in response to the evacuation slide being in the raft mode the ply is configured to hang down to facilitate passenger boarding.
Claim 5. (Canceled)
Claim 6. The evacuation slide of claim 1[[5]], wherein the passenger foot hold is one foot hold of a plurality of foot holds.
Claim 7. The evacuation slide of claim 1[[2]], wherein: 
the ply is a lower ply; 
the mounting feature further comprises an upper ply configured to be coupled to the girt sleeve of the aircraft in the slide mode; and 
the upper ply comprises, in a first portion, a second aperture configured to form a passenger hand hold.
Claim 10. An aircraft comprising: 
an evacuation slide deployable in a slide mode and a raft mode, the evacuation slide comprising a mounting feature; and 
a girt sleeve affixed to a frame of the aircraft; 
wherein, in response to the evacuation slide being in the slide mode, the mounting feature of the evacuation slide is coupled to the girt sleeve; 
wherein, in response to the evacuation slide being in the raft mode, the evacuation slide is detached from the aircraft and the mounting feature is a boarding aid; 
wherein the boarding aid comprises a first aperture in a ply of the mounting feature;
wherein the first aperture is configured to form a passenger foot hold.
Claim 14. The aircraft of claim 13, wherein the lower ply comprises the first aperture
Claim 15. The aircraft of claim 10[[14]], wherein the passenger foot hold is one foot hold of a plurality of foot holds.
Claim 17. The aircraft of claim 16[[13]], wherein: 
in response to the evacuation slide being in the slide mode, the passenger hand hold is covered by a second portion of the upper ply such that the passenger hand hold in the first portion is inaccessible to passengers; and 
in response to the evacuation slide being in the raft mode, the passenger hand hold second portion of the upper ply is uncovered folded such that the passenger hand hold is accessible to passengers.
Claim 18. A method of deploying an evacuation slide for an aircraft, the method comprising: 
inflating an evacuation slide, wherein the evacuation slide comprises a mounting feature coupled with a girt sleeve affixed to a frame of the aircraft; and 
after inflating the evacuation slide, detaching the evacuation slide from the aircraft by uncoupling the mounting feature from the girt sleeve, wherein after detaching the evacuation slide from the aircraft the mounting feature can be used as a boarding aid, , and wherein the first aperture is configured to form a passenger foot hold.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 27 May 2022, with respect to claims 1-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1, 3-4, and 6-20 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “wherein, in response to the evacuation slide being in the slide mode, the head end of the evacuation slide is mounted to the aircraft via the mounting feature; and wherein, in response to the evacuation slide being in the raft mode, the evacuation slide is detached from the aircraft and the mounting feature is a boarding aid wherein the boarding aid comprises a first aperture in a ply of the mounting feature; wherein the ply is configured to be coupled to a girt sleeve affixed to the aircraft in the slide mode and the first aperture is configured to form a passenger foot hold” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 3 and 5-9 depend from claim 1 and are therefore also found allowable.
Regarding Claim 10, the prior art of record fails to disclose or teach “wherein, in response to the evacuation slide being in the slide mode, the mounting feature of the evacuation slide is coupled to the girt sleeve; and wherein, in response to the evacuation slide being in the raft mode, the evacuation slide is detached from the aircraft and the mounting feature is a boarding aid wherein the boarding aid comprises a first aperture in a ply of the mounting feature; wherein the first aperture is configured to form a passenger foot hold” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 10 is neither anticipated nor made obvious by the prior art of record.  Claims 11-17 depend from claim 10 and are therefore also found allowable.
Regarding Claim 18, the prior art of record fails to disclose or teach “after inflating the evacuation slide, detaching the evacuation slide from the aircraft by uncoupling the mounting feature from the girt sleeve, wherein after detaching the evacuation slide from the aircraft the mounting feature can be used as a boarding aid wherein the boarding aid comprises a first aperture in a ply of the mounting feature; wherein the first aperture is configured to form a passenger foot hold” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 18 is neither anticipated nor made obvious by the prior art of record.  Claims 19-20 depend from claim 18 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        24 June 2022